Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 38-74 are pending in the Claim Set filed 5/3/2022.
Applicant’s election of Group I: claims 38-55, in the reply filed on 5/03/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants were required to elect a species from (i) charged building block; (ii) uncharged building block; and, (iii) type of hydrogel; in the Requirement for Restriction filed 3/9/2022. However, Applicants in the reply filed 5/3/2022 only provided a species election for (i) a charged building block, e.g., heparin; without electing a species from (ii) an uncharged building block, and a species from (iii) a type of hydrogel. Thus, to promote compact prosecution, the restriction requirement to elect a species is herein withdrawn.
Claims 56-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Herein, claims 38-55 are for examination to the extent that the claims read on the elected species: (i) a charged building block, e.g., heparin.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/2020 and 6/24/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

CLAIMS
Applicant is advised that should claim 54 be found allowable, claim 55 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 38-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 38 recites:
A method for differentiated sequestration of substances of different substance groups in a sulfated and/or sulfonated hydrogel comprising:
sequestration of substances of groups A and B and depletion of substances of a group A from a biofluid with simultaneous differentiated release of substances of group A or 8 from the sulfated and/or sulfonated hydrogel into the biofluid or the reduced binding of substances of group B in the sulfated and/or sulfonated hydrogel, wherein the sulfated and/or sulfonated hydrogel include type 1, type 2, type 3 and type 4 hydrogels and the hydrogels are composed of uncharged building blocks (UGB) and charged building blocks (GB), calculating a parameter of the charged building blocks from the number of sulfate and/or sulfonate groups per repeat unit divided by the molar mass of the repeat unit of 0.0040-0.0060 mole/g for type 1, of 0.0025Q0.0040 mole/g for type 2, of 0.0005-0.0025 mole/g for type 3, and of 0040 to 0.0100 mole/g for type 4, wherein swollen hydrogels have a storage module of least than 20 kPa and the swollen hydrogels have a concentration of sulfate or sulfonate groups in mmole/ml between 0.09 to 0.20 in type 1, between 0.05 to 0.18 for type 2, between 0.01 to 0.12 for type 3, and between 0.16 to 0.8 for type 4, selecting the type of hydrogel which influences the concentration of substances of group A and of substances of group B in the biofluid.
Claim 40 recites:
A method for the differentiated sequestration of substances of different groups A and B in a sulfated and/or sulfonated hydrogel and depletion of substances of group A from a biofluid with simultaneous differentiated release of substances of group B from the sulfated and/or sulfonated hydrogel into the biofluid or a reduced binding of substances of group B in the sulfated and/or su!fonated hydrogel wherein the sulfated and/or su!fonated hydrogel is selected from the group consisting of type 1, type 2, type 3 and type 4 hydrogels composed of uncharged building blocks (UGB) and charged building blocks (GB) comprising:
the charged building blocks having a concentration of mole sulfate or sulfonate groups per mole of polymer of 60 to 80 in type 1, of 30 to 75 ln type 2, of 10 to 30 in type 3 and of 80 to 120 in type 4, wherein the charged building blocks in the hydrogel have a concentration GB in mmole/ml of 0.0015 to 0.0025 in type 1, of 0.0015 to 0.0030 in type 2, of 0.0010 to 0,0040 in type 3, and of 0.0018 to 0.0050 in type 4, and wherein the swollen hydrogels have a storage modulus less than 20 kPa, with the concentration of the sulfate or sulfonate groups in mmole per ml in the hydrogel of type 1 between 0.09 and 0.20, in type 2 between 0.05 and 0.18, in type 3 between 0.01 and 0.12 and in type 4 between 0.16 and 0.80, and wherein the choice of the hydrogel type influences the concentration of substances of group A and substances of group B in the biofluid.
The broad genus subject matter: substances of groups A and B and a sulfated and/or sulfonated hydrogel, when taken independently or together, as a whole, would encompass a vast number of varied substances of groups A and/or group B and an enormous variation of sulfated and/or sulfonated hydrogels composed of uncharged building blocks (UGB) and charged building blocks (GB), of which do not have sufficient description in the specification in order to provide a method for differentiated sequestration of substances of different substance groups in a sulfated and/or sulfonated hydrogel, as instantly claimed. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.
The factors considered in the Written Description requirement are 
(1) level of skill and knowledge in the art, 
(2) partial structure, 
(3) physical and/or chemical properties, 
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and 
(5) the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have not been considered, a sufficient amount for a prima facie case are discussed below. 
(1) Level of skill and knowledge in the art: The level of skill and knowledge in the art is high, generally that of an artisan, e.g., PhD chemist and/or biologist, skilled in biotechnology and medicine. 
(2) partial structure; (3) Physical and/or chemical properties; (4) Functional characteristics; and, (5) Method of making the claimed invention: The Specification in paragraph [0012] discloses a material suitable for carrying out a method which allows intentional influencing the concentration of certain substances in biofluids is a fully synthetic hydrogel system based on poly (4-styrenesulfonic acid co-maleic acid), wherein the synthetic component is negatively charged under physiological conditions and has an affinity for partially positively charged biomolecules for the differentiated sequestration of substances from various substance groups (Specification, page 4). Furthermore, Speciation at paragraph [0013] discloses that the sequestration of substances from the substance groups A and B in the context of the invention refers to the binding of these substances, such as signaling molecules, factors or enzymes, to affinity centers in a hydrogel material and thus reducing the concentration or the complete removal of these substances from a biofluid in direct contact with the hydrogel, wherein the hydrogel consists of building blocks that are charged or uncharged (Specification, page 5). Furthermore, instant invention is directed to covalently crosslinked, hydrous polymer networks carrying sulfonic acid groups, i.e., hydrogels, in which the carboxyl groups of poly (4-styrenesulfonic acid-co-maleic acid) have been used as functional groups for crosslinking with amine-group-containing short crosslinkers or amine group-containing polymers (Specification at paragraph [0007].
Accordingly, Instant Specification fails to provide adequate written description to identify the genus of substances of groups A and B and a sulfated and/or sulfonated hydrogel, as instantly claimed.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. However, it is unquestionable that claims 38 and 40 are broad and generic, with respect to the vast number of substances of groups A and B and varied sulfated and/or sulfonated hydrogels encompassed by the wipe scope of these claims, wherein the possible variations are limitless.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 38, 39 and 42-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 38, 
Claim 38 recites in part: sequestration of substances of groups A and B and depletion of substances of a group A from a biofluid with simultaneous differentiated release of substances of group A or B from the sulfated and/or sulfonated hydrogel into the biofluid or the reduced binding of substances of group B In the sulfated and/or sulfonated hydrogel. However, the substances or groups of substances belonging to groups A and B are not recited in claim 38. Accordingly, the phrase: substances of groups A and B, is unclear. Clarification is required.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds. 
The remaining claims are rejected as depending from a rejected claim.
Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 40, 
Claim 40 recites in part: differentiated sequestration of substances of different groups A and B in a sulfated and/or sulfonated hydrogel. However, the substances of different groups of A and B are not recited in claim 40. Accordingly, the phrase: substances of different groups A and B, is unclear. Clarification is required.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds. 
Claim 41 is rejected as depending from a rejected claim.
Claims 38-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 38 and 40: Claim 40 recites in part: the swollen hydrogels. There is insufficient antecedent basis for this limitation in the claim, because the phrase: swollen hydrogels, has not been previously recited in claims 38 or in claim 40. Also, claim 38 falls according to this claim interpretation, where it recites swollen hydrogels. The remaining claims are rejected as depending from a rejected claim.
Claims 38-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 38 and 40 recite in part, the phrase: hydrogel which influences the concentration. The term: influences, is a relative term, i.e., does ‘influences’ mean increases or decreases, controls, regulates, modifies, changes, transforms (etc.) the concentration of substances A and B in the biofluid. Clarification is required.
The remaining claims are rejected as depending from a rejected claim.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 44, the phrases "such as" and ‘as well as’ renders the claim indefinite because it is unclear whether the limitations following these phrases are part of the claimed invention. See MPEP § 2173.05(d).

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626